Exhibit 99.1 JOINT FILING AGREEMENT The undersigned hereby agree that the Statement on Schedule 13G dated December 31, 2007 with respect to the shares of Common Stock of Alsius Corporation and any further amendments thereto executed by each and any of the undersigned shall be filed on behalf of each of the undersigned pursuant to and in accordance with the provisions of Rule 13d-1(k)(1) under the Securities Exchange Act of 1934, as amended. Dated: December 31, 2007 RCG PB, LTD. By: Ramius Advisors its Investment Advisor By: Ramius Capital Group, L.L.C. as Sole Member By: C4S & Co., L.L.C. as Managing Member RAMIUS SECURITIES, L.L.C. By: Ramius Capital Group, L.L.C., its Sole Member By: C4S & Co., L.L.C., as Managing Member RAMIUS ADVISORS, By: Ramius Capital Group, L.L.C. its Sole Member By: C4S & Co., L.L.C. as Managing Member RAMIUS CAPITAL GROUP, L.L.C. By: C4S & Co., L.L.C., as Managing Member C4S & CO., L.L.C. By: /s/ Jeffrey M. Solomon Name: Jeffrey M. Solomon Title: Authorized Signatory JEFFREY M. SOLOMON /s/ Jeffrey M. Solomon Individually and as attorney-in-fact for Peter A. Cohen, Morgan B. Stark and Thomas W. Strauss
